Citation Nr: 1011210	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for Haglund's deformity 
of the right posterior heel, claimed as right ankle and heel 
spur.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to a compensable rating for residuals of a 
left knee injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  During the pendency of the appeal, jurisdiction 
was transferred to the RO in Muskogee, Oklahoma.  

In June 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran contends that he currently suffers 
from a bilateral knee disorder and Haglund's deformity of the 
right posterior heel, claimed as right ankle and heel spur, 
as a result of events during his active military service.  
The Veteran has been awarded entitlement to service 
connection for residuals of left knee injury and assigned a 
noncompensable (zero percent) rating, effective July 1, 1997. 

Service treatment records detailed treatment for ankle 
sprains in July and December 1977.  In January 1978, the 
Veteran was treated for knee and right ankle sprains after a 
skiing accident.  The Veteran again complained of right ankle 
pain and right ankle twisting injury, in March 1984 and 
January 1989, respectively.  A January 1989 treatment record 
detailed complaints of a right ankle injury and listed an 
assessment of questionable avulsion fracture.  A January 1989 
X-ray revealed right ankle chip fracture on the distal 
fibular tip.  Treatment notes dated in December 1992 and 
January 1993 detailed complaints of left knee pain after 
slipping and falling on ice.  In July 1993, he complained 
left knee and right ankle pain.  The examiner noted left knee 
tenderness and right ankle Achilles tenderness.  The Veteran 
was treated for recurrent left knee problems in September and 
December 1993 and chronic knee pain in January and February 
1996.  A November 1996 treatment record listed complaints of 
left knee pain and an assessment of retropatellar pain 
syndrome.  An assessment of resolving left patellofemoral 
syndrome was listed in a January 1997 treatment record. 

The Veteran's April 1997 service retirement examination 
report showed no abnormal knee or ankle findings and noted 
arthalgias.  However, a September 1997 VA examination report 
listed a diagnosis of knee symptomatology without objective 
findings. 

A March 2004 MRI report revealed complete intraarticular tear 
involving the posterior horn of the medial meniscus.  The 
Veteran underwent a right knee arthroscopy in July 2004 at 
Reynolds Army Community Hospital.  A March 2006 VA treatment 
note listed an assessment of exostosis, posterior calcaneal 
region of the right foot, and calcification of the Achilles 
tendon.  Private treatment notes dated in November 2006 
showed that the Veteran underwent a left knee arthroscopy, 
partial medical meniscectomy of the posterior horn, patella 
central facet chondroplasty, and medial compartment 
chondroplasty. 

In VA feet and joints examination reports dated in February 
2007, the examiner, a VA physician, diagnosed right foot 
Haglund's deformity, calcaneal spurring with tendonosis, 
status post left knee injury in service (resolved), and right 
knee osteoarthritis status post arthroscopic debridement.  
After reviewing the claims file and examining the Veteran, 
the examiner opined that the Veteran's current right 
ankle/heel condition was less likely as not caused by, a 
result of, or related to his in-service treatment for 
recurrent ankle sprains.  She noted that the Veteran's in-
service ankle injuries did not involve the posterior heel 
region, that all in-service sprains were acute and resolved 
fully, and that the Veteran only complained of corns on 
discharge.  The examiner further opined that the Veteran's 
current right knee condition was less likely as not caused by 
or the result of his in-service treatment for right knee 
pain.  It was indicated that there was no in-service injury 
documented that would account for the Veteran's right knee 
arthritis or post-service meniscal injury in 2004 and that 
the service discharge examination was completely negative of 
right knee findings.  

Additional VA treatment notes dated in 2007 and 2008 showed 
complaints of right Achilles pain, retrocalcaneal pain, and 
bilateral knee pain as well as listed findings of calcaneal 
spur, large Haglund's deformity with calcification of the 
distal Achilles, and knee arthralgias.  In January 2009, the 
Veteran underwent right Haglund's deformity excision and 
Achilles tendon debridement. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With respect to the third factor, the types of 
evidence that "indicate" that a current disorder "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
Id.  In addition, VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim for disability benefits.  See Davidson 
v. Shinseki, 581 F.3d 1313 (2009).  

In this case, the Board notes that the Veteran has 
consistently asserted that his claimed knee and right 
heel/ankle disorders are related to daily rigorous activities 
he performed during his 20 year period of active service, 
including running and physical fitness.  While the February 
2007 VA examiner drafted a thorough medical opinion and noted 
these contentions in her report, she did not discuss whether 
the Veteran's current claimed disabilities could be related 
his 20 year history of required daily in-service activities, 
like running and physical fitness.  Instead, she simply 
commented on the acute and/or minor nature of documented in-
service knee and ankle injuries.  Based on the foregoing 
evidence, the AMC should arrange for the Veteran to undergo 
an additional examination(s) to further address the nature 
and etiology of his claimed left knee and right heel/ankle 
disorders on appeal.

The Board notes that the Veteran last had a VA joints 
examination in February 2007.  Additional evidence associated 
with the claims file in October 2007 indicated that the 
Veteran exhibited decreased range of motion on extension of 
the left knee.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 
400 (1997).  Accordingly, the AMC should arrange for the 
Veteran to undergo a VA orthopedic examination at an 
appropriate VA medical facility to determine the severity of 
his service-connected left knee disability.

The claims file also reflects that the Veteran has received 
medical treatment for his claimed right heel/ankle and right 
knee disorders as well as his service-connected left knee 
disability from the VA Medical Center (VAMC) in Oklahoma 
City, Oklahoma and the VA Outpatient Clinic (VAOPC) in 
Lawton, Oklahoma; however, as the claims file only includes 
records from these facilities dated up to May 2009, any 
additional records from those facilities should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
claimed right heel and right knee 
disorders and his service-connected 
left knee disability.  Of particular 
interest are any VA treatment records 
pertaining to these disabilities from 
the Oklahoma City VAMC and Lawton VAOPC 
for the period from May 2009 to the 
present.

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be included in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The AMC should arrange for the 
Veteran to undergo a VA orthopedic 
examination with an appropriate expert 
(preferably an orthopedic physician) to 
determine the nature, extent, onset, 
and etiology of any right knee and 
right heel/ankle disorder found to be 
present as well as to determine the 
current severity of his service-
connected left knee disability.  The 
claims folder and a copy of this REMAND 
should be made available to and 
reviewed by the VA examiner.  The VA 
examiner should note in the examination 
report that this has been accomplished.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  

The VA examiner should opine as to 
whether it is at least as likely as not 
(at least a 50 percent probability or 
greater) that any right knee or right 
heel/ankle disorder found to be present 
had its onset in or is related to 
events during service.  In doing so, 
the examiner should acknowledge and 
discuss the following:  in-service 
treatment for multiple complaints of 
knee pain, right ankle sprains, and 
tenderness of the right Achilles 
tendon; the medical opinions contained 
in the February 2007 VA examination 
reports; and the Veteran's contentions 
of daily strenuous activities (running 
and physical fitness) during his 20 
year period of active duty, repeated 
in-service knee and right ankle 
treatment, and his reports of 
continuity of orthopedic symptomatology 
since service.  The rationale for all 
opinions expressed should be provided 
in a legible report.

3.  Thereafter, the AMC must review the 
claims folder to ensure that the 
foregoing requested development has 
been completed.  In particular, review 
the requested medical opinions to 
ensure that they are responsive to and 
in compliance with the directives of 
this REMAND and if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  After completion of the above and 
any additional development deemed 
necessary, the AMC must readjudicate 
the Veteran's claims on the basis of 
all the evidence on file and all 
governing legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be provided with a 
Supplemental Statement of the Case, 
which should include a summary of all 
of the evidence added to the record 
since the February 2008 Statement of 
the Case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


